ORDER
CRAIG, Chief Judge.
Petitioner seeks habeas corpus relief from a sentence of imprisonment imposed following a conviction for depositing an explosive device in an inhabited area in violation of A.R.S. § 13-922. The petition alleges error of constitutional proportion in that petitioner was subjected to a station house show-up in the absence of counsel and in a manner alleged to have been impermissibly suggestive. The Arizona Court of Appeals considered these same contentions when petitioner presented them to that court in State v. Schmidgall, 21 Ariz. App. 68, 515 P.2d 609 (1973). For the same reason set forth by the state appellate court in the above cited opinion, this court has concluded that there was no constitutional requirement that petitioner’s counsel be present during the pre-arrest station house show-up and further taking the totality of circumstances into account, the method of conducting the pre-arrest station house show-up was not impermissibly suggestive. Hence, the subsequent in-court identification was not tainted.
It is ordered that the petition is denied.